Title: To Thomas Jefferson from Joseph Carrington Cabell, 6 January 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir
Richmond
6 Jan: 1825
The inclosed letter from Mr Tucker in reply to mine of which you have a copy, I send for the purusal of yourself & Mr Madison alone. I can see no objection to its communication thus far, altho’ I expect Mr Tucker wrote it with an expectation that it would not go beyond me. I expected he would hesitate about accepting a situation which would cut him off from all prospect of future promotion. This very objection furnishes one of the strongest proofs of the propriety of sending to Europe for a large proportion of the Professors. I am quite uncertain what Mr Tucker’s decision will be: when I get his final answer, I will communicate it to you. I know not what to say to him as to the length of time to be allowed him; and would wish to be governed by your instructions on that head.We hear nothing of the Competitor. When that ship arrives. I will call on the other members of the Board to fix a time for meeting as you propose. It will be very inconvenient to some of the members to come up in the winter. I presume you will not call us together, unless there should be a prospect of filling the vacant Professorships: or other good cause.A Mr Kidd of this place, lately an Editor of a paper, now a Teacher, has thro’ his friends made some advances with a view to induce me to propose him as Professor of Ethics. I replied I had reasons to believe the place was about to be engaged to another. Mr Kidd is a Scotchman by birth—he has travelled in Europe—& seems to be a man of talents & learning. But I know too little of him, to recommend him. Col: Randolph & Mr Madison, I expect, know much of him.The petition of Wm & Mary has lost much ground since I last wrote you. I think it will be rejected by a large vote. The Resolution proposed by Mr Gordon, was prepared by myself, and it has had even a greater effect than I expected. The members of the Corporation are divided as to the course to be pursued. Judge Semple is now before the Committee & refuses to answer the enquiries. Doctor Smith was willing to give general answers. The visitors in town or the greater part of them, approved of Judge Semple’s course. This happened in the committee yesterday. They are now acting on the same subject. The college party will try to get the Committee discharged from the Resolution; the friends of the University, to get them discharged from the whole subject. The measure proposed in your letter is too bold for the present state of the public mind. We will not bring it forward as an original proposition; but, should there be occasion, as a substitute for the measure of removal to this place. The letter has had a considerable effect. The hostile party apprized of this, endeavor to destroy its influence, by reporting that you have sent orders to the Assembly, to plunder the College, & bribe the different parts of the State. I shall hereafter shew the letter to very few.I yesterday received a letter from Mr Barbour of the Senate under date of 3d inst saying “I had an interview with the Chairman & one of the private members of the Committee of claims on yesterday who presented me with the report and bill which will be presented to day to the House of Representatives. They are so far favorable as to accord to us the whole amount of the interest actually paid by Virginia on the loans negociated by her. Indeed this is all we think prudent to ask for, as interest on all the advances would be a question of great difficulty as in the actual state of opinion here it might jeopardize the whole”.Thus we have our hopes kindled up again. Should this money be paid, I hope we will proceed directly to invest the whole amt in Books & apparatus, trusting to the Legislature to finish the Rotunda.I remain, dear Sir, ever faithfully yoursJoseph C. Cabell